DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 3, 6, 9, 12, 13, 14, 15 are rejected under 35 U.S.C. 102(a, 1) as being anticipated by Rostami (U. S. 2017/0258138).
Regarding claim 1, Rostami, see figures 1B, 3A, discloses an aerosol generating device comprising: a battery 12; a first heater (first cartridge 22-1) configured to heat a first aerosol generating substrate; a second heater (second cartridge 22-2) configured to heat a second aerosol generating substrate; and a controller 11 configured to control power supplied from the battery 12 to the first heater and the second heater, wherein the controller 11 controls power to be supplied from the battery 12 to the first heater and the second heater at different times (see paragraph 0010). Claim 2, Rostami includes such control modes, which terms are met by operator of the controller.  Claim 3, Rostami includes control mode or time period for controlling power to first heater and same for second heater.  Claim 6, Rostami includes the controller acquire “duty cycles” for heating the heaters 22-1, 22-2.  This recitation basically calls for applying power to the heaters at defined times as disclosed by Rostami.  Claim 9, Rostami includes words call for nothing more than supplying power to the first heater for a defined time. Claim 12, since “exceeds 100% relates to no structure in claim such term do not overcome Rostami.  Claim 13, steps met by Rostami with steps of acquires duty cycles for each heater and step of “checking a control mode” read as step of using the controller for controlling power.  Claim 14, reads on step of selection one heater to receiver first power as disclosed by Rostami.  Claim 15, Rostami includes such a program see paragraphs 0143-0145.  The program readable as a recording mechanism.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Rostami in view of Hopps (U. S.  2018/0220712).
Regarding claim 4, Rostami discloses the claimed invention except for the controller controls the power supplied from the battery to the first heater and the second heater according to one control mode among the plurality of control modes, and wherein the one control mode is determined by a user command.  Hopps at 14 has such feature.  It would have been obvious to ordinary skill in the art before the effective filling date of the claimed invention to modify Rostami to provide such features as taught by Hopps so as to provide to enable user to modify-smoking flavor.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Rostami in view of Baker (U. S. 2019/0053540).
Regarding claim 5, Rostami discloses the claimed invention except for further comprising a communicator configured to perform communication with an external device, wherein the user command is input to the external device and received from the external device through the communicator.  Baker uses communicator and external device paragraph 0004.  It would have been obvious to ordinary skill in the art before the effective filling date of the claimed invention to modify Rostami to provide such features as taught by Hopps so as to provide to better control smoking.  
Claims 7, 8, 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Rostami in view of WO 2014/190079.
Regarding claims 7,8, Rostami discloses the claimed invention except for the controller controls power satisfying the first duty cycle to be supplied from the battery to the first heater during a first period in the current control period, and the controller controls power to be supplied from the battery to the second heater during at least some of a remaining period in the current control period.   It would have been obvious to ordinary skill in the art before the effective filling date of the claimed invention to modify Rostami to provide such features so as to overlap power to first and second connectors so as to provide for better smoking sensation.
Regarding claim 10, Rostami discloses the claimed invention except for the controller outputs a pulse width modulation signal to control power supplied from the battery to the first heater and the second heater.   It would have been obvious to ordinary skill in the art before the effective filling date of the claimed invention to modify Rostami to provide such features so as to provide to use modulation as is standard way to transmit signals.
Regarding claim 11, Rostami discloses the claimed invention except for the first aerosol generating substrate is a solid substrate comprising nicotine, and the second aerosol generating substrate is a liquid substrate comprising an aerosol forming substance.  It is also seen as obvious to use solid tobacco and liquid flavor as it is well known that tobacco usually supplied in solid form and flavor in liquid form.   It would have been obvious to ordinary skill in the art before the effective filling date of the claimed invention to modify Rostami to provide such features so as to provide for better smoking.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG K DINH whose telephone number is (571)272-2090. The examiner can normally be reached M-F from 8:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas C Patel can be reached on 571-272-2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHUONG K DINH/           Primary Examiner, Art Unit 2831